DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
This Action is in response to Applicant’s Reply of August 9, 2021.

Claims 3, 7, 14, and 15 have been cancelled.

The drawings were received on August 9, 2021.  These drawings are unacceptable as they contain new matter; see objection below.

Applicant’s amendment to claim 1 is acknowledged however it does not overcome the previously presented 35 USC 112(a) and 112(b) rejections thereof for the reasons provided below.

Applicant’s amendment to claim 13 overcomes the previously presented 35 USC 112(a) rejection thereof.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

With respect to the 35 USC 112(a) rejection of claim 1, Applicant has argued that the amendment to remove “in a stationary” and replace it with “when the non-rotating protector sleeve is in a non-rotating” overcomes the outstanding 35 USC 112(a) rejection.  Applicant argues that it is inherent from the structure of the claimed invention that the internal diameter fluid bearing surface geometry provides lubrication between the non-rotating protector sleeve when the protector sleeve is not rotating and the annular rings when they are rotating.
The Examiner was not intending to indicate that the lubrication aspect of the internal diameter fluid bearing surface geometry was new matter and acknowledges the rotatability of the protector sleeve relative to the annular rings.  Both of these features are described in US 8,119,047 which has been incorporated by reference in the instant application.  However, neither the instant disclosure nor the disclosure of US 8,119,047 describe the protector sleeve and annular rings be able to shift, move, reposition, etc. into multiple positions.  This movement between multiple positions is implied with the use of the term “position” with respect to “non-rotating” and “rotating” in the claim 1.   
Claims that require that a structural element be in a “position” without that position be indicated as relative to another, i.e. a stationary position relative to, is requiring that that structural element be movable from that position to another.  Neither the protector sleeve nor the annular rings of the instant application are disclosed or capable of moving from one position to another.  The ability of the protector sleeve to rotate with the drill string or allow the drill string to rotate relative thereto is not movement from one position to another.  Further, the annular rings are not capable of any change in position, arrangement, or use regardless of the circumstances in the wellbore or 
In summary, the internal diameter fluid bearing surface geometry providing lubrication and the protector sleeve rotating are not new matter.  The new matter that prompted the 35 USC 112(a) rejection in the previous Office Action as well as the current Office Action is the implied movement of the protector sleeve and annular rings from one position to another.

With respect to the 35 USC 112(b) rejection of claim 1, Applicant has indicated that the amendment made to claim 1 overcomes this rejection.
Again, claim 1 was rejected under 35 USC 112(b) as it is unclear what or how the elements of claim 1 move from one position to another.  Applicant’s amendment has not addressed this issue.

Drawings
The amendment to drawings filed August 9, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Figure 4 has been amended to show the mechanical fasteners 60 and the hinge 59.  While these features are recited in the original disclosure, paragraph [0023], the original drawings fail to include a depiction of said features.  The inclusion of them in Figure 4 now is considered new matter because the general statement that the “stop collars could be hinged and fastened with 
Applicant is required to cancel the new matter in the reply to this Office Action by the filing of corrected drawing sheets.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1:  Claim 1 has been amended to require “a non-rotating protector sleeve molded to the body portion and engaging the axially spaced annular rings and having an internal diameter fluid bearing surface geometry to provide lubrication between the non-rotating protector sleeve when the non-rotating protector sleeve is in a non-rotating position and the annular rings in a rotating position” (emphasis added).  While the “internal diameter fluid bearing surface geometry” of a “non-rotating protector sleeve” providing “lubrication” portion of this limitation and the protector sleeve being able to rotate with the drill string or allow the drill string to rotate relative thereto is disclosed in US 8,119,047 (incorporated by reference into the instant application), neither the instant disclosure nor US 8,119,047 discuss that this lubrication is provided “between the non-rotating protector sleeve when the non-rotating protector sleeve is in a non-rotating position and the annular rings in a rotating position” (emphasis added).  Claims that require that a structural element be in a “position” without that [0016], [0022], [0023].
Further, the ability of the protector sleeve to rotate with the drill string or allow the drill string to rotate relative thereto is not movement from one position to another.  No portion or component of the sleeve is actually moved or repositioned.  Further, the annular rings are not capable of any change in position, arrangement, or use regardless of the circumstances in the wellbore or arrangement of the sub as they are merely parts of the sub.  The annular rings will always remain in one position and arrangement and will always have one use.
As the instant disclosure, as well as the disclosure of US 8,119,047, fails to disclose the non-rotating sleeve and annular rings having multiple positions as described above, Applicant has failed to demonstrate possession of claim 1, as amended, at the time of filing.

Regarding claims 2, 4-6, and 8-12:  These claims are rejected due to their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  Claim 1 has been amended to require “a non-rotating position” and “a rotating position” however it is unclear what these two positions are referring to.  Is there an element, such as the “fluid bearing surface geometry” that moves between these two positions?  Are these two positions an indication of the arrangement of elements relative to each other?  Correction and clarification are required.

Regarding claims 2, 4-6, and 8-12:  These claims are rejected due to their dependence on claim 1. 

Claim Rejections – Art Rejection
It is noted that claims 1, 2, 4-6, and 8-12 have not been rejected with an art rejection(s) however they are not and should not be considered allowable.  Due to the outstanding 35 USC 112(a) New Matter rejection of these claims, the allowability of said claims cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrera et al. (US 5,901,798, Her) in view of GB 238970 A (Appleton).

Regarding claim 13:  Her discloses an anti-vibration sub Fig 30a, Fig 31a (The recitation of “anti-vibration sub” is considered intended use. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).) for placement between and attachment to an end of adjacent individual drill pipe segments having a drill pipe segment length within a downhole drill string assembly disclosed as being used in a drill/pipe string – 2:4-14, the anti-vibration sub comprising:
a section of drill pipe 824 tubing having an outside diameter Fig 31a, the drill pipe tubing having a body portion having an outer diameter smaller than the outside diameter of the drill pipe tubing Fig 32;
the section of drill pipe tubing 3, 4 – Fig 2 having connectors on opposite ends for connection to the end of the adjacent individual drill pipe segments;
a molded in place see below non-rotating protector sleeve 820 positioned along and directly adjacent to the body portion of the drill pipe tubing Fig 32; and
a hinged stop collar 822 – Fig 23a-c, 12:31-37 mechanically fastened to the body portion and having mechanical fasteners is positioned on either end of the protector sleeve for axially retaining the protector sleeve along the body portion of the drill pipe tubing Fig 31a.

The limitation “molded in place” is considered a product by process limitation.  MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-

Her discloses all of the limitations of the above claim(s) except for the section of drill pipe tubing being shorter than the length of the segments of the drill string.
Appleton discloses friction-reducing component similar to the friction-reducing component of Her.  Appleton further discloses that placing these types of components on subs mounted in the drill string is well known 1:14-2:4.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Her so that the component therein was placed on a sub, or a section of drill pipe shorter than segments of pipe that make up the string, as taught by Appleton in order to have reduced wear on the overall drill string while being able to better control the number of components reducing wear in the entire string 1:14-2:4.

Regarding claim 16:  Wherein the protector sleeve has an internal diameter fluid bearing surface geometry 800 – 14:9-15:13.

Regarding claim 17:  Wherein the protector sleeve has a hard outer layer 202 – 9:14-24 and soft elastomeric inner layer 102 – 8:39-65.

Regarding claim 18:  Wherein the protector sleeve includes grooves in an outer surface Fig 19a.

Regarding claim 19:  Wherein the protector sleeve is molded see below from a material selected from a group consisting of one or more of urethane, rubber, glass or aramid fiber, epoxy or vinyl ester resin or combinations thereof 8:39-65.
The limitation “molded” is considered a product by process limitation.  MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." The non-rotating protector sleeve is anticipated by Her. The process by which the sleeve is made is not a patentable distinction.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her in view of Appleton as applied to claim 13 above, and further in view of Wilson (US 5,148,876).

Her, as modified, discloses all of the limitations of the above claim(s) except for the anti-vibration sub being positioned along drill string buckling locations of the drill string.
Wilson discloses a sub similar to that of Her. Wilson further discloses the placement of this sub at locations along the drilling string to reduce the buckling thereof.
It would have been considered obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention, to have modified Her to position the anti-vibration sub of Her, as modified, at buckling locations of the drill string, as 4:46-57.

Alternately, claims 13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her in view of Appleton and Moore et al. (US 2008/0217063, Moore).

Regarding claim 13:  Her discloses an anti-vibration sub Fig 30a, Fig 31a (The recitation of “anti-vibration sub” is considered intended use. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).) for placement between and attachment to an end of adjacent individual drill pipe segments having a drill pipe segment length within a downhole drill string assembly disclosed as being used in a drill/pipe string – 2:4-14, the anti-vibration sub comprising:
a section of drill pipe 824 tubing having an outside diameter Fig 31a, the drill pipe tubing having a body portion having an outer diameter smaller than the outside diameter of the drill pipe tubing Fig 32;
the section of drill pipe tubing 3, 4 – Fig 2 having connectors on opposite ends for connection to the end of the adjacent individual drill pipe segments;
a non-rotating protector sleeve 820 positioned along and directly adjacent to the body portion of the drill pipe tubing Fig 32; and
a hinged stop collar 822 – Fig 23a-c, 12:31-37 mechanically fastened to the body portion and having mechanical fasteners is positioned on either end of Fig 31a.

Her discloses all of the limitations of the above claim(s) except for the section of drill pipe tubing being shorter than the length of the segments of the drill string.
Appleton discloses friction-reducing component similar to the friction-reducing component of Her.  Appleton further discloses that placing these types of components on subs mounted in the drill string is well known 1:14-2:4.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Her so that the component therein was placed on a sub, or a section of drill pipe shorter than segments of pipe that make up the string, as taught by Appleton in order to have reduced wear on the overall drill string while being able to better control the number of components reducing wear in the entire string 1:14-2:4.

Her, as modified, discloses all of the limitations of the above claim(s) except for the non-rotating protector sleeve being molded in place.
Moore discloses a non-rotating protector sleeve 14, similar to the sleeve of Her, that is molded in place Abstract, [0030].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Her so that the protector sleeve was molded in place as taught by Moore in order to have been able to form the sleeve directly on the drill pipe.  This would have achieved the predictable result 

Regarding claim 16:  Wherein the protector sleeve has an internal diameter fluid bearing surface geometry 800 – 14:9-15:13.

Regarding claim 17:  Wherein the protector sleeve has a hard outer layer 202 – 9:14-24 and soft elastomeric inner layer 102 – 8:39-65.

Regarding claim 18:  Wherein the protector sleeve includes grooves in an outer surface Fig 19a.

Regarding claim 19:  Wherein the protector sleeve is molded from a material selected from a group consisting of one or more of urethane, rubber, glass or aramid fiber, epoxy or vinyl ester resin or combinations thereof 8:39-65.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Her in view of Appleton and Moore as applied to claim 13 above, and further in view of Wilson.

Her, as modified, discloses all of the limitations of the above claim(s) except for the anti-vibration sub being positioned along drill string buckling locations of the drill string.

It would have been considered obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention, to have modified Her to position the anti-vibration sub of Her, as modified, at buckling locations of the drill string, as suggested by Wilson, in order to have increased the buckling strength of the drill string 4:46-57.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant’s attention is directed to Casassa et al. (US 2011/0114338, used previously).  Casassa et al. discloses all of the features of claims 1 and 13 with the exception of the annular rings, the sub being shorter than a segment of drill pipe, and the sub having a smaller diameter portion around which the sleeve is located.  However, as shown above and in previous Office Actions, these features are obvious modifications.  Casassa et al. must be considered in Applicant’s future responses. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
8/16/2021